Citation Nr: 1721756	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  11-33 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating for a low back strain, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his Wife


ATTORNEY FOR THE BOARD

I. Warren, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1975 to November 1979.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. which denied an increased rating for low back strain. 

The Veteran appeared before the undersigned at a Board hearing at the RO in March 2013.  A transcript of the hearing is associated with the claims file.

This matter was remanded by the Board in May 2014 for additional development.


FINDING OF FACT

The Veteran's lumbosacral strain is manifested by forward flexion of the thoracolumbar spine to 70 degrees, to include repetitive motion testing, throughout the entire claims period.


CONCLUSION OF LAW

A rating in excess of 10 percent for low back strain is not warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by evaluating the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1 (2016).  

Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes (DCs).  38 C.F.R. § 4.27.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7. 

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the Veteran.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 4.3, 4.7.

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Notably, "staged" ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the Veteran experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996). 

The RO has rated the Veteran's low back strain (chronic lumbar strain disability) under Diagnostic Code (DC) 5237 for lumbosacral or cervical strain.  The Rating Schedule directs that spine disabilities rated under Diagnostic Codes 5235 to 5242 should be rated under common criteria found in the General Rating Formula for Diseases and Injuries of the Spine.

Under the General Rating Formula, a 10 percent rating is warranted where forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness exists that does not result in abnormal gait or abnormal spinal contour; or a vertebral body fracture exists with loss of 50 percent or more of the height.

A 20 percent rating is warranted where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding exists that is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis reversed lordosis, or abnormal kyphosis.

A 40 percent rating is warranted where forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine exists.

A 50 percent rating is warranted where unfavorable ankylosis of the thoracolumbar spine exists.

A 100 percent rating is warranted where unfavorable ankylosis of the entire spine exists.

The back disability has been rated as 10 percent disabling under the General Rating Formula.  He seeks an initial disability rating in excess of 10 percent.

The medical and lay evidence of record demonstrates that, although the Veteran has limitation of motion of the spine, and would not extend due to fear of pain; his thoracolumbar spine is not fixed in one position.  Unfavorable ankylosis is a condition in which the cervical, lumbosacral or entire spine is fixed in flexion or extension.  If a spinal segment is fixed in a neutral position (zero degrees), favorable ankylosis exists.  See 38 C.F.R. § 4.71a, General Rating Formula for Disease and Injuries of the Spine, Diagnostic Codes 5235-5242, Note (5).  

The evidence demonstrates that throughout the appeal period, the Veteran has been able to move his spine in all directions.  The Veteran's thoracolumbar spine is not ankylosed, either favorably or unfavorably (See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992)), he has not been diagnosed with such, and ratings of 100, 50, or 40 percent (due to favorable ankylosis) are not available under the General Rating Formula at any time during the appeal period.

A 40 percent rating may still be warranted if the Veteran's lumbar spine disability manifested in limitation of flexion to 30 degrees or less.  However, throughout the pendency of his appeal, no range of motion assessment demonstrated limitation so severe as to prohibit the Veteran from forward flexing to only 30 degrees.  

In November 2009, Dr. J.B.P. submitted a letter noting the Veteran had been receiving chiropractic treatment since May 2006, and would not be able to perform tasks that required repetitive lifting, standing, stooping or walking.

The December 2009 examiner noted that the Veteran could forward flex to 90 degrees; extend to 10 degrees; had lateral bilateral flexion to 30 degrees; and bilateral rotational movements to 30 degrees.  He did not complain of pain, but did have a flare-up with active extension to 10 degrees on movement.  Additionally, the Veteran noted he was able to do his job without any big difficulty, and that he had no special functional limitations or job changes because of his back disability.  The major functional impact was chronic low back pain and decreased endurance and stamina with flare-ups.  There was no tenderness, no muscle spasms, no swelling, effusion, spasms or joint laxity noted.  Although there was a flare-up noted with active extension at 10 degrees, an increase rating from 10 percent to 20 percent disabling is not demonstrated here.

A November 2011 VA rehabilitation consultation note, reports that the Veteran was able to forward flex to 80 degrees, extend to 10 degrees, and conduct 15-degree lateral bending on all sides.  Lower extremity strength was within normal limits, except traces of weakness in his right hip flexion.  

The January 2013 examiner noted that the Veteran could forward flex to 70 degrees, with objective evidence of painful motion; extend 0 degrees; had left and right lateral flexion to 25 degrees, with objective evidence of painful motion; and had left and right lateral rotation to 30 degrees, with no objective evidence of painful motion.  The examiner specified that after three repetitions the range of motion (ROM) was the same; however the Veteran had less movement than normal, pain on movement, and would not extend after repetitive use.  There were no reported neurologic abnoramalities.  The examiner stated that sedentary or light duty jobs would be "okay" for the Veteran.  

The June 2014 examiner noted that the Veteran could forward flex to 75 degrees, with objective evidence of painful motion at 70 degrees; extend 0 degrees with no objective evidence of painful motion; had left and right lateral flexion to 25 degrees with objective evidence of painful motion; and had left and right lateral rotation to 25 degrees with objective evidence of painful motion.  

After repetitive use, his ROM was 75 degrees for forward flexion; extension was to 0 degrees; he had right and left lateral flexion to 25 degrees; and right and left lateral rotation to 25 degrees.  The functional loss and additional limitation in ROM noted was pain on movement and that the Veteran simply would not attempt spinal extension, saying it would hurt too much.  Lower lumber spine and paraspinous tissues were noted with no spasms.  

When asked whether flare-ups impacted the function of the thoracolumbar spine, the Veteran only noted that his low back pain was "always there"; sitting made it worse and lifting was bothersome.  All other testing was considered normal.  The examiner stated that the Veteran could not do repetitive lifting of anything heavy, and that overhead work would likely aggravate his lower back; there was no indication that his service-connected back disability kept him from all suitable employment.  No pelvic tilt, bed rest restrictions or leg length inequity was found, as contended by the Veteran and witness at the hearing.

These reports show that the Veteran's range of forward flexion has been well beyond the 60 degrees; and a combined range of motion in excess of the 170 degrees specified for the 20 percent rating.  

While the Veteran essentially testified that abnormal spinal contour affected his gait; VA examiners have found that this was not the case.  Their greater medical expertise and absence of any financial interest in the outcome in the case makes their findings more probative than the Veteran's testimony.

The Veteran's representative referred at the hearing to an August 2012 examination at which an examiner found "pretty severe muscle spasm."  The Veteran did not undergo a VA examination that month, and there is no clinical finding of muscle spasm in the record.  The Veteran's hearing testimony referred to muscle spasms, but examinations have not shown this symptom or recorded it among the Veteran's complaints.  The examination findings and record of the Veteran's complaints is more probative than the hearing testimony.  

Similarly, at the hearing the Veteran reported left lower extremity weakness; but he has been found to have normal strength at the VA examinations.  For similar reasons the Board finds the examination findings to be more probative.

The Veteran testified that he had been fired from his last job of 24 years, but this was due to his high salary expense, and not the back disability.

For the pendency of the claim, an increased rating for the lumbar strain disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 10 percent rating.  No additional limitation of motion has been reported during flare-ups, repetitive motion, or from pain.  

The Veteran has experienced ongoing and continuous low back pain throughout this period; but this pain has not been shown to cause limitations that approximate the criteria for a rating in excess of 10 percent. Thus, a rating higher than 10 percent is not warranted under the General Rating Formula.

The Board has considered whether higher ratings may be available under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, but finds that IVDS has not been identified in the record, and the Veteran has not required bed rest prescribed by a physician at any time during the appeal period.  

Note (1) under the General Rating Formula for Diseases and Injuries of the Spine states that "any associated objective neurologic abnormalities" are to be evaluated separately under an appropriate diagnostic code. 

The Veteran has complained of radiating pain into his shoulder blades, and weakened arms and fingers, but there is no indication that this is related to his lumbar strain disability.  The June 2014 VA examiner noted no radicular pain or any other signs or symptoms due to radiculopathy; and no neurologic abnormalities or findings related to a thoracolumbar spine condition have been found.  All neurologic findings on examinations have been normal. 

For all the foregoing reasons, the Board finds that a rating in excess of 10 percent for the lumbar strain is not warranted at any time during the pendency of the claim.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to a schedular rating in excess of 10 percent for low back strain (chronic lumbar strain disability) is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


